Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 15, 2021

The Court of Appeals hereby passes the following order:

A21A1512. TORREY BORDERS v. THE STATE.

      In 2004, Torrey Borders was convicted of aggravated child molestation and
other offenses. Borders’s conviction was affirmed on direct appeal. See Borders v.
State, 285 Ga. App. 337 (646 SE2d 319) (2007); see also Borders v. State, Case No.
A15A2189 (Feb. 17, 2016). Subsequently, Borders filed an extraordinary motion for
new trial, which the trial court denied on July 6, 2018. Borders filed an application
for discretionary review of the July 6, 2018 order, which this Court denied. See
Borders v. State, Case No. A19D0035 (Aug. 23, 2018). Borders also filed the instant
direct appeal of the July 6, 2018 order. We lack jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
discretionary application. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App.
327, 329 (489 SE2d 129) (1997). In addition, our denial of Borders’s discretionary
application was a decision on the merits regarding the July 6, 2018 order, and the
doctrine of res judicata bars any subsequent appeals from the same order. See
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003);
Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.



                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                06/15/2021
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                              , Clerk.